Title: Preliminary Articles of Peace: Second Draft Treaty, [4–7 November 1782]
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry,Oswald, Richard,Strachey, Henry
To: 


As new American and British negotiators were converging on Paris, Franklin’s isolation in Passy posed certain inconveniences. John Adams arrived on October 26 but, as he initially refused to call on Franklin, the latter was evidently unaware of his arrival until Matthew Ridley mentioned it to him three days later. Surprised at Franklin’s ignorance, Ridley returned to Paris from Passy and persuaded Adams to call on his colleague that evening, October 29. Although Ridley believed that Adams did so only because of his insistence, Adams must have recognized that he could no longer delay a conversation. Henry Strachey had just arrived from London, and a new round of negotiations was already under way.
Strachey arrived in Paris on the afternoon of October 28, bearing new instructions for Oswald. The two men spent that evening conferring. The following morning, October 29, Oswald called on Jay and proposed as a western boundary a longitude line east of the Mississippi. Jay flatly refused. Oswald then brought Strachey to meet Jay, and Adams joined them. The British negotiators laid out their government’s objections to the first draft treaty, and engaged in general discussions about the points to be included in a revised version. Oswald then took Strachey to Passy, where they had a similar conversation with Franklin. All three American commissioners arranged to meet the following morning at eleven o’clock at Oswald’s quarters “to examine Maps & papers.” They would then dine together at Jay’s. From the morning of October 30 through the evening of November 4 the commissioners met steadily, rotating the location of their meetings and dining at one another’s residences.

Oswald’s new instructions were accompanied by stern rebukes from Shelburne for having been too accommodating in the previous discussions. He was to insist on extending the Nova Scotia boundary as far as possible, preferably to include the province of Maine; to assert Britain’s right to “the Back Country,” receding from that position only if the United States made “a just provision for the Refugees”; to argue against the Americans’ right to dry fish on Newfoundland; to omit all of the fourth article of the first draft treaty except for the freedom of navigation, referring the rest to a treaty of commerce; and to strongly urge “the Discharge of Debts due to British Merchants before the War.” Although Oswald was told that Strachey’s role was to help him negotiate boundaries, Strachey’s oral and written instructions actually authorized him to negotiate all the issues that Oswald had been apprised of. He was to press for as much land as possible, in order to bargain for compensation for the Loyalists. He was to argue for all the back lands accorded by the Proclamation of 1763, for the Canadian boundary established by the Quebec Act, and for a boundary of Nova Scotia that included, if possible, the entire province of Maine, or at the “very least” up to Penobscot. If the Americans refused, he could accept the boundaries proposed in the first draft treaty. The Loyalists were “of great importance,” he was told, “but the Debts require the Most Serious Attention.” Above all, it “must appear authentically” that he had fought for those two constituencies, the Loyalists and the merchants. Beyond that, he was authorized to accept, if necessary, the terms of the first draft treaty except for two items that were “totally inadmissible”: the right to dry fish on Newfoundland, and the section of the fourth article regarding free trade. He was also instructed to “urge just boundaries of West Florida.”
Joining the initial phase of the negotiations was William Roberts, whom Adams later described as “the oldest clerk in the board of trade and plantations.” Roberts had been entrusted with huge volumes of the board’s manuscript records, intended to support the British claim to the province of Maine. Adams was able to counter these claims with an arsenal of records and documents that he had brought from America, all of which proved that the legislature of Massachusetts Bay had “laid out counties, incorporated towns, granted lands, and regulated every thing from the date of the charter in the Province of Maine.” Before Adams finished reading his evidence, he saw the opposition melt. “Although they did not expressly acknowledge their error,” he wrote, “the subject subsided and we heard little more concerning it. The clerk, with his records, soon returned to England.”
The boundary between Maine and Nova Scotia was finally clarified, at least theoretically, after prolonged discussions over whether Britain could push as far as the Penobscot River. In the previous round of negotiations Jay and Franklin had postulated (without conviction) that Maine extended as far north as the St. John River. When Oswald objected, Franklin recommended that they leave the question to a future commission, a suggestion that Oswald incorporated in a postscript to the first draft treaty. The commissioners’ uncertainty was due to both a lack of documentation and the variety of conflicting maps available to them, all of which were inaccurate. One of the maps they rejected in this second round of negotiations, sent from England at Shelburne’s request on October 28, was accompanied by a cover letter explaining that it had been made by the “well accredited” geographer Herman Moll and “published at a time when … there were no immediate disputes concerning limits.” In fact, this wildly inaccurate map of North America, made circa 1715, showed no delineation at all between “New Scotland” and “New England,” gave a confused picture of the rivers in question, and, incidentally, still showed California as an island. The arrival of Adams, and the decision to be guided exclusively by the 1755 Mitchell map, helped the Americans solidify their stance.
The Mitchell map showed Nova Scotia bounded by a river west of the St. John, labeled the “St. Croix.” This name conformed to the documentation Adams had brought with him. Even though none of the commissioners was sure which river was meant by “St. Croix,” they wrote the name into the second draft treaty.
Adams also took the lead on another issue that had been problematic in the first treaty negotiations. This time he did not clarify an uncertainty but suggested a concession that Jay and Franklin had not yielded. He expressed his views to Oswald and Strachey during their first meeting on the morning of October 29, even before he had met with Franklin. His idea, which greatly pleased the British, was that compensation for the Loyalists and America’s repayment of debts incurred before the war were two separate issues and had to be considered independent of each other. He discussed this with Franklin on the evening of October 29, and Franklin explained his and Jay’s position: that neither they nor the Congress had the authority to make such decisions. According to Adams’ account, he persuaded his colleagues to agree that Congress should recommend to the States “to open their Courts of Justice for the Recovery of all just Debts.” Jay drafted the article, and the commissioners and Strachey agreed to it on November 3.
Franklin was not present on November 4, when Adams, Jay, Oswald, and Strachey finalized the article about the fisheries and completed a version of the second draft treaty. They worked from 11 A.M. to 11 P.M., breaking for dinner at 3 P.M. with a group of Frenchmen and Americans including Temple Franklin. Adams and Jay finally conceded the right to dry fish on Newfoundland, but obtained drying rights on a group of uninhabited islands and unsettled bays of Nova Scotia. According to Oswald, Franklin had pushed for specifying that fishing rights would extend to the Gulf of St. Lawrence, pointing out that the Americans would spend their profits from the fishery in buying British manufactures. He also, undoubtedly after realizing that drying rights on Newfoundland would never be granted, allowed that it might not be proper “to have a mixture of their people with ours for Drying on Newfoundland,” but “Supposed there would be no Inconveniency in throwing onshore their Fish for a few days on an Unsettled Beach, Bay or Harbor, on the Coast of Nova Scotia.” Moreover, he said, drying rights would be exercised only occasionally, and even then the fish would be only partially dried and salted, leaving the women and children to complete the curing when the fishermen returned. The Americans also retained the right to fish wherever they had previously done so. Adams drafted the fisheries article.
Having failed to secure compensation for the Loyalists, Oswald and Strachey both wrote letters to the American commissioners insisting on how strenuously they had argued the point. These letters, both drafted by Strachey, are below, November 4 and 5. Strachey told Townshend that they had been written “in the view of having an authentic Proof that every Effort had been used, agreeably to my Instructions from Lord Shelburne, upon a Point wherein the national Honor is so deeply concerned.”
Strachey left Paris on November 5, carrying the new draft treaty and a copy of the Mitchell map, on which the American commissioners had drawn two different proposed boundary lines, either one of which they would accept. The boundary described in the text of the draft treaty was the commissioners’ second proposal; according to Strachey, it was copied into the draft because it was shorter. The first proposal, which was sent to Townshend on a separate sheet, was the option selected by the British, and it appears verbatim in the final draft treaty.
Two days after Strachey’s departure, Jay reviewed the draft treaties with Oswald and entered several changes on both their versions. These changes are noted below, and Oswald sent an account of them to Strachey. Hoping that this draft would be approved and a fair copy sent back for signatures, Oswald advised Strachey that based on Jay’s “precision,” he “would advise that there should not be the least Alteration, not a single Word, different from the Drafts.”
When the process was finished, each set of negotiators expressed surprise at the intransigence of the other. Oswald “did not expect to find Mr. Jay so uncommonly Stiff and particular about these matters.” Strachey commented that “these Americans are the greatest Quibblers I ever knew.” Adams characterized Strachey as “artfull and insinuating. … He pushes and presses every Point as far as it can possibly go.” He was more positive about Oswald, “a wise & good man” who, “if untrammeled, would soon settle all.”
As this round of negotiations progressed, the Americans’ sense of inevitable triumph was expressed by a fable Franklin told of the Eagle and the Cat. The day before the present draft was settled, Adams inscribed the fable in his diary thus:
An Eagle scaling over a Farmers Yard espied a Creature, that he thought an Hair [a hare]. He pounced upon him and took him up. In the Air the Cat seized him by the Neck with her Teeth and round the Body with her fore and hind Claws. The Eagle finding Herself scratched and pressed, bids the Cat let go and fall down. No says the Cat: I won’t let go and fall, you shall stoop and set me down.
This fable delighted the French. Jean-Louis Aubert, signing himself “L. A.,” gave Franklin a French verse translation. He added a final couplet containing something akin to a moral: the British Eagle never touched the American Cat again in her life.
  
[November 4–7, 1782]
Articles agreed upon by and between Richard Oswald Esquire the Commissioner of His Britannic Majesty, for treating of Peace with the Commissioners of the United States of America, on behalf of His said Majesty, on the one part. And Benjamin Franklin, John Jay and John Adams, three of the Commissioners of the said States for treating of Peace with the Commissioner of His said Majesty, on their behalf, on the other part. To be inserted in, and to constitute the Treaty of Peace, proposed to be concluded between the Crown of Great Britain and the Said United States: But which Treaty is not to be concluded untill His Britannic Majesty shall have agreed to the terms of a Peace between France and Britain, proposed or accepted of by His most Christian Majesty, and Shall be ready to conclude with him, Such Treaty accordingly; it being the duty and Intention of the United States not to desert their Ally, but faithfully, and in all things, to abide by and fulfill their Engagements with His most Christian Majesty.
Whereas reciprocal advantages and mutual Convenience are found by experience to form the only permanent foundation of Peace and Friendship between States, It is agreed to form the Articles of the proposed Treaty on Such principles of liberal equality and reciprocity as that partial advantages, (those Seeds of discord) being excluded, Such a beneficial and Satisfactory Intercourse between the two Countries may be established as to promise and Secure to both, perpetual Peace and Harmony.
His Britannic Majesty acknowledges the Said United States Viz New Hampshire, Masachusetts Bay, Rhode Island and Providence plantations, Connecticut, New York, New Jersey, Pensylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, to be free, Sovereign and Independent States. That He treats with them as Such; and for himself, his Heirs and Successors relinquishes all Claims to the Government Propriety and Territorial Rights of the Same, and every part thereof and that all disputes which might arise in future on the Subject of the Boundaries of the Said United States may be prevented, It is hereby agreed and declared that the following are and Shall remain to be their Boundaries. Viz.
From the Northwest Angle of Nova Scotia being that Angle which is formed by a Line drawn due North from the Source of St. Croix River to the High-Lands which divide the Rivers which empty themselves into the River St Laurence from those which fall into the Atlantic Ocean, and along the said High Lands, to the Northwestern head of Connecticut River, thence down along the midle of that River to the Forty fifth Degree of North Latitude, following the said Latitude untill it strikes the River Missisippi. Thence by a Line to be drawn along the midle of said River Missisippi untill it shall intersect the Northern most part of the Thirty first Degree of Latitude North of the Equator. South, by a Line to be drawn due East from the termination of the Line last mentioned in the Latitude of Thirty one Degrees, to the midle of the River Apalachicola or Catahouchi [Chattahoochee], thence along the midle thereof to its junction with the Flint River, thence Strait to the head of St Marys River, and thence down along the midle of St Marys River to the Atlantic Ocean. East by a Line from the Mouth of said St Marys River to the Mouth of the River St Croix in the Bay of Fundy, and by a Line drawn through the midle of Said River to its Source, and from its Source directly North to the aforesaid High Lands which divide the Rivers which fall into the Atlantic Ocean from those which empty themselves into the River St Laurence, Comprehending all Islands within twenty Leagues of any part of the shores of the United States, and lying between Lines to be drawn due East, from the points where the aforesaid Boundaries of St Croix River and St Marys River shall respectively touch the Bay of Fundy and the Atlantic Ocean.
It is agreed that all such Loyalists or Refugees as well as all such British Merchants or other Subjects as may be resident in any of the United States at the time of the Evacuation thereof by the Arms and Garrisons of His Britannic Majesty shall be allowed Six Months thereafter to remove to any part of the World And also at their election to dispose of, within the Said Term, or to carry with them, their Goods and Effects. And it is understood that the Said States shall extend Such farther favour to the Said Merchants and Such Amnesty and Clemency to the Said Refugees as their respective Circumstances and the Dictates of Justice and humanity may render just and reasonable; and particularly that Amnesty & Indemnity be granted to all such of the said Refugees as may be unaffected by Acts Judgements or Prosecutions actually pass’d or commenced a month previous to such Evacuation.
That the Subjects of his Britannic Majesty and the People of the said United States shall continue to enjoy unmolested, the Right to take Fish of every kind on all the Banks of Newfoundland; also in the Gulph of St. Laurence and all other places where the Inhabitants of both Countries used at any time heretofore to fish; And also to dry and cure their Fish on the Shores of the Isle of Sables, Cape Sables, and the Shores of any of the unsettled Bays, Harbours or Creeks of Nova Scotia, and of the Magdalene Islands. And his Britannic Majesty, and the said United States will extend equal Priviledges & Hospitality to each others fishermen as to their own.
Whereas certain of the United States excited thereto by the unnecessary Destruction of private Property have confiscated all Debts due from their Citizens to British Subjects; and also in certain Instances Lands belonging to the latter.
And whereas it is just that private Contracts made between Individuals of the two Countries before the War, should be faithfully executed, and as the Confiscation of the said Lands may have a Latitude not justifiable by the Law of Nations— It is agreed that British Creditors shall notwithstanding meet with no lawfull Impediment to recovering the full Value, or Sterling amount of such bona fide Debts as were contracted before the year 1775. And also that Congress will recommend to the said States so to correct (if necessary,) their said Acts respecting the Confiscation of Lands in America belonging to real British Subjects, as to render the said Acts consistent with perfect Justice & Equity. As to the Cession made of certain Lands in Georgia, by a number of Indians there, on the first June 1773, for the purpose of paying the Debts due from them to a number of Traders— The American Commissioners say, that the State of Georgia is alone competent to consider & decide on the same: for that it being a matter of internal Police, with which neither Congress nor their Commissioners are authorised to interfere, it must of necessity be referred to the Discretion & Justice of that State, who without doubt will be disposed to do, what may be just & reasonable on the Subject.
Similar Reasons & Considerations constrain the Commissioners to give the like answer to the Case of Mr. Penn’s Family.
From, and immediately after the Conclusion of the proposed Treaty, there shall be a firm & perpetual Peace between his Majesty & the said States; & between the Subjects of the one, & the Citizens of the other. Wherefore, all Hostilities, both by Sea & Land shall then immediately cease: All Prisoners on both sides shall be set at Liberty: And his Britannic Majesty shall forthwith, and without causing any Destruction, withdraw all his Armies, Garrisons & Fleets from the said United States, and from every Port, Place, and Harbour within the same; leaving in all Fortifications the American Artillery that may be therein: And shall also order and cause all Archives, Records, Deeds and Papers, belonging to any of the said States, or their Citizens, which in the Course of the War may have fallen into the hands of his Officers, to be forthwith restored and deliver’d to the proper States & persons to whom they belong.
That the Navigation of the River Missisippi from its Source to the Ocean, shall for ever remain free and open.

Separate Article.
It is hereby understood and agreed that in case Great Britain at the Conclusion of the present War shall be or be put in possession of West Florida, the Line of north Boundary, between the said province & the United States, shall be a Line drawn from the mouth of the River Yassous, where it unites with the Mississippi, due East to the River Appalachicola and thence along the middle of that River to its junction with the Flynt River.
Articles of New Treaty
  Compared with the Copy carried home by Mr Strachey by him & RO 5th Novr 1782
